Name: Regulation (EEC) No 196/69 of the Commission of 31 January 1969 amending the Annexes to Regulations Nos (EEC) 1053/68 and (EEC) 1054/68 as regards Esrom cheese
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 Official Journal of the European Communities No L 26/28 Official Journal of the European Communities 1.2.69 REGULATION (EEC) No 196/69 OF THE COMMISSION of 31 January 1969 amending the Annexes to Regulations Nos (EEC) 1053/68 and (EEC) 1054/68 as regards Esrom cheese Whereas the 'Mejeribrugets Osteeksportudvalg' at Aarhus has been recognised by Denmark as the issuing agency for Esrom cheese falling within tariff sub-heading No 04.04 E I (b ) 2 ; Whereas that agency has undertaken to verify the entries on the certificates specified in the Annex to Regulation (EEC) No 1053/68 and to communicate to the Commission and the Member States , on request, all relevant and necessary information which would allow an assessment of the entries on the certificates to be made; Whereas , moreover, the cheeses falling within the tariff heading in question in the Annex to Regulation (EEC) No 1054/68 should be described precisely ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products ; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organisation of the market in milk and milk products, and in particular Article 14 (7 ) thereof; Whereas Council Regulation (EEC) No 145/69- of 16 January 1969 amended Regulation (EEC) No 823/683 as regards the levy to be charged on imports of Tilsit, Havarti and Esrom cheeses , in particular by including Esrom cheese falling within tariff sub-heading No 04.04 E I (b ) 2 ; whereas it is therefore necessary to amend the Annexes to Commission Regulation (EEC) No 1053/684 of 23 July 1968 defining the conditions for the admission of certain milk products to certain tariff headings and the Annexes to Commission Regulation (EEC) No 1054/685 of 23 July 1968 determining the list of agencies certifying the admissibility to certain tariff headings of certain milk products from third countries, as amended by Regulation (EEC) No 1592/686 ; Whereas, under Regulation (EEC) No 1053/68 , the admission of products from third countries to tariff sub-heading No 04.04 E I (b) 2 is subject to the production of a certificate duly authenticated by an issuing agency included in a list to be determined ; Whereas an agency may be included in the list only if it meets the requirements of Article 7 of Regulation (EEC) No 1053/68 ; HAS ADOPTED THIS REGULATION: Article 1 The following title 'Certificate No for Tilsit, Havarti or Esrom cheese' shall be substituted for the title 'Certificate No for Tilsit, Havarti cheese' in the Annex to Regulation (EEC) No 1053/68 . Article 2 The Annex to this Regulation shall be substituted for the Annex to Regulation (EEC) No 1054/68 . Article 3 , 1 OJ No L 148 , 28.6.1968 , p . 13 . 2 OJ No L 21 , 28.1.1969, p . 1 . 3 OJ No L 151 , 30.6.1968 , p . 3 . 4 OJ No L 179 , 25.7.1968 , p . 17 . 5 OJ No L 179 , 25.7.1968 , p . 25 . 6 OJ No L 249, 12.10.1968 , p . 7 . This Regulation shall enter into force on 1 February 1969 . Official Journal of the European Communities 27 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1969 . For the Commission The President Jean REY ANNEX Third countries Tariff heading of products Issuing agency Designation Location Denmark E I (b) 2 ex 04.04 Havarti , Esrom Mejeribrugets Osteeksportudvalg Aarhus ex 04.04 A I Emmentaler, GruyÃ ¨re, Bergkase Milchwirtschaftsfonds and Osterreichische Hartkase Export-Gesellschaft acting together Vienna Innsbruck Austria E I (b) 2 ex 04.04 Tilsit Milchwirtschaftsfonds Vienna Poland E I (b) 2 ex 04.04 Tilsit Polska Izba Handlu Zagranicznego Warsaw 04.02 B I Division de l'agriculture du dÃ ©partement federal de l'Ã ©conomie publique Berne ex 04.04 A I Appenzell Office commercial pour le fromage d'Appenzell St Gall ex 04.04 A I Emmentaler, Gruyere, Sbrinz Union suisse du commerce de fromage S.A. Berne ? Switzerland 04.04 B Chambre de commerce glaronaise and Societe suisse des fabricants de fromages aux herbes a r.l . Glarus 04.04 D I Union suisse du commerce de fromage S.A. Berne E 1 (b) 2 ex 04.04 Tilsit Centrale suisse du commerce du Tilsit "Weinfelden ex 04.04 A I Emmentaler Maitotaloustuotteiden Tarkastuslaitos Helsinki 04.04 D I Maitotaloustuotteiden Tarkastustaitos Helsinki Finland E I (b) 2 ex 04.04 Tilsit Maitotaloustuotteiden Tarkastuslaitos Helsinki